court was pronounced by
Eustis, C. J.
This is a suit brought against the defendant, who is aresident in the State of Mississippi. There was neither property of the defendant attached, nor personal service of process made. A curatorwas appointed to represent the defendant, who pleaded to the jurisdiction of the court. The plea was overruled, there was judgment for the plaintiff, and the defendant has appealed.
The decision in this case, was made by the district judge previous to that rendered by this court in Dupuy v. Hunt, 2 Annual Rep. 562. On the authority of that case, the plea of the curator ought to have been sustained.
The judgment appealed from is therefore reversed, and the plaintiff’s petition dismissed, with costs in both courts.